DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Drawings Objections 
        	  The drawings fig’s 3 and 5 are objected to for introducing new matter.
 In utility applications, the examination will normally be conducted using the originally presented drawings. The sufficiency of disclosure, as concerns the subject matter claimed, will be made by the examiner utilizing the original drawings. IT IS APPLICANT’S RESPONSIBILITY TO SEE THAT NO NEW MATTER IS ADDED when submitting replacement drawings after allowance since they will not normally be reviewed by an examiner. Of course, if the examiner notices new matter in the replacement drawings, appropriate action to have the new matter deleted should be undertaken. 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a holding mechanism to hold at least one of the devices in a position in which the recess in the at least one device is arranged above the upwardly oriented recess in the motor vehicle, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification objections
The amendment filed on 02/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraph 0035.1 for adding item 302 at the location on item 301 as depicted in fig. 3, and the details of paragraph 0038.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3, 5-7 and 9-13   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Re claim 1 the phrase “frame-shaped” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the frame-shaped recited in the claim refers to, is the shape oval, circular, rectangular or else.

Re claims 2       the term “an object” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether an object is the same "an object” recited in claim 1 or additional/different.

Re claim 13 the phrase “a holding mechanism to hold at least one of the devices in a position in which the recess in the at least one device is arranged above the upwardly oriented recess in the motor vehicle” is improper claim language rendering the claim vague and indefinite for examination. It is unclear how a holding mechanism of the motor vehicle  could perform the limitation above.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.
  
                                                       Reference of prior art 

Marom.  (US 20170267345, HOVERING AERIAL VEHICLE AND METHOD OF FLYING SAME).
Daly.  (US 9957045, Stackable drones).
Speasl et al.  (US 20160364989, UNMANNED AERIAL VEHICLE MANAGEMENT).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1   is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Marom.

Re claim 1    Referring to the figures and the Detailed Description, 
Marom discloses:  An airlift device for airlifting an object comprising a frame-shaped  support structure (12), having an upper end region and a lower end region (upper and lower surfaces of item 12), and a recess in which the object is at least partly arranged during airlifting (24, 20), wherein the upper end region and the lower end region have at least partly corresponding shapes (upper and lower surfaces of item 12). 
and wherein the object is guidable through the recess (20, 24)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  Claim(s) 2, 3, 5-7 and 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom in view of Daly.

Re claim 2    Referring to the figures and the Detailed Description, Marom fails to teach as disclosed by Daly:  The airlift device of claim 1, wherein the upper end region has a shape which configured to engage at least partly with a lower end region of a further device for airlifting an object  (fig. 1, items 6 and 8). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Daly teachings of the upper end region has a shape which configured to engage at least partly with a lower end region of a further device for airlifting an object into the Marom to increase the lifting capability of the airlift device.

Re claim 3     Referring to the figures and the Detailed Description, Marom fails to teach as disclosed by Daly: The airlift device of claim 1, wherein the lower end region comprises projections and the upper end region includes recesses or that the upper end region comprises projection and the lower end region includes recess (fig. 1, items 6, 8), and wherein the recess and the projection have corresponding shapes and are arranged one above the other (fig. 1, items 6, 8). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Daly teachings of the upper end region comprises projection and the lower end region includes recess, and wherein the recess and the projection have corresponding shapes and are arranged one above the other into the Marom connecting the airlift devices.
	Marom, as modified above, discloses the claimed invention except for projections and recesses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include projections and recesses to provide a stronger coupling between the airlift devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Re claim 5    Referring to the figures and the Detailed Description, Marom, as modified above,   discloses: The airlift device of claim 1, wherein the device comprises a holding means (¶ 0061 and fig. 1B), and the object is fastenable to the holding means (item 30 is fastened to the holding means via unnumbered item that’s connected to the cables 28). 

Re claim 6    Referring to the figures and the Detailed Description, Marom, as modified above,   discloses:  The device of claim 5, wherein the holding means is arranged above the recess (¶ 0061, item 30 and fig. 1B). 

Re claim 7    Referring to the figures and the Detailed Description, Marom, as modified above,   discloses: The airlift device of claim 5, wherein the holding means is retractable and extendible (¶ 0061).

Re Claim 9     Referring to the figures and detailed description above, Marom, as modified above, discloses:  The airlift device of claim 5, wherein the holding means comprises a cable winch (30), a cable and a gripping element (28 and unnumbered support structure supporting item 20), wherein the cable is wound up and wound out by the cable winch (fig’s 1A and 1B), and wherein the gripping element is arranged at one end of the cable and is configured to grip the object (unnumbered support structure supporting item 20). 

Re claim 10    Referring to the figures and the Detailed Description, Marom, as modified above,   discloses:
 The airlift device of claim 5, wherein the device comprises a clamping means configured to clamp the object in the recess (unnumbered support structure supporting item 20 when retracted in the recess). 

Re Claim 11     Referring to the figures and detailed description above, Marom, as modified above,   discloses: A system comprising multiple devices for airlifting an object (Daly fig. 1, items 2 and 4) according to claim 1, wherein the devices are stackable (Daly fig. 2, items 2 and 4), in a stacked state the devices are connected to one another (Daly fig. 2, items 2 and 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Daly teachings of A system comprising multiple devices for airlifting an object according to claim 1, wherein the devices are stackable, in a stacked state the devices are connected to one another into the Marom to increase the lifting capability of the airlift device.

Claim(s) 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom in view of Daly and further in view of Speasl.

Re Claim 12     Referring to the figures and detailed description above, Marom, as modified above,  fails to teach as disclosed by Speasl:    The system of claim 11, wherein the system comprises a motor vehicle, and wherein the motor vehicle has an upwardly oriented recess above which the devices are arranged such that the recesses in the devices are arranged above the upwardly oriented recess in the motor vehicle (¶ 0094). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Speasl teachings of the system comprises a motor vehicle, and wherein the motor vehicle has an upwardly oriented recess above which the devices are arranged such that the recesses in the devices are arranged above the upwardly oriented recess in the motor vehicle into the Marom, as modified above,  to increase the range capability of the devices for airlifting an object.

Re Claim 13     Referring to the figures and detailed description above, Marom , as modified above,  discloses:    The system of claim 12, wherein the motor vehicle comprises a holding mechanism to hold at least one of the devices in the position in which the recess in the at least one device is arranged above the upwardly oriented recess in the motor vehicle (fig. 4A and ¶ 0094, when the UAV 100 in landing stage in which the recess in the at least one device is arranged above the recess in the motor vehicle).

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/         Primary Examiner, Art Unit 3642